N. J. Kaufman, J.
(dissenting). I must dissent. GCR 1963, 785.8(2) provides:
"Sentencing. Before sentence is imposed the court shall:
"(2) give defendant and his lawyer a reasonable opportunity to advise the court of any circumstances they believe the court should consider in imposing sentence;
"Provisions of subrule 785.8 are mandatory and failure to comply shall require resentencing.”
In the instant case, the transcript discloses that before imposing sentence the following transpired:
"THE CLERK: File number 75-07621, the People versus Ronald Bullock.
"MR. DAGGS: There is one matter that was before this Court which was here at the time he went before Judge Heading.
"The mother said that he was going to be offered a sentence because he was going to prison.
"THE COURT: Well, disregard that, and dismiss the probation.
"MR. DAGGS: All right, your Honor.
"Any leniency that you can give this young man — I think his mother, we have discussed it. I have talked with him. He knows he had a drug problem. He wants to clean this thing up.
"I think the young man can straighten himself out and be an asset to the society.
"THE COURT: It is the sentence of this Court that he *700will receive from two and a half to five years in Jackson State Prison.”
I am unable to conclude that this was substantial compliance with the aforestated court rule; accordingly, I would remand for resentencing. See People v Jack Crawford, 66 Mich App 738; 239 NW2d 734 (1976).